Citation Nr: 0030755	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is no medical evidence of a present back disorder 
related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has residuals of a back injury 
sustained in service.  The Board notes that it must be shown 
that all relevant facts have been properly developed and that 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107 has been complied with.  The Board has reviewed the 
evidence of record and finds that there is no further duty to 
assist the claimant in the development of the claim.  38 
U.S.C.A. § 5107.

Service medical records show that in September 1953 the 
veteran was seen and reported that on the previous day he was 
lifting a box from the back of a jeep when he felt a pain in 
the lumbar region of his back.  He reported that on the 
following day, which was when he was seen, he was holding a 
pulley rope with a load attached.  The lock on the pulley 
slipped and the rope jerked his arm, which caused soreness in 
the rhomboid group of muscles.  The clinical record indicates 
a diagnosis of myalgia, soreness and tenderness of muscles.  
There are no other service medical records containing 
evidence referable to back complaints, findings or diagnoses.  
The report of a September 1953 separation examination shows a 
normal evaluation for spine and other musculoskeletal system.

After service, the claims file contains private and VA 
clinical treatment records, a lay statement from the 
veteran's wife, and transcripts from personal hearings in 
August 1995 and August 1999.  

Private medical records from 1982 through March 1991contain 
no evidence referable to any back complaints or disorder.  
During hospitalization in November 1989 for unrelated 
complaints, the veteran underwent physical examination.  
During that examination, no complaints or abnormal findings 
were made referable to the musculoskeletal system with 
respect to the back.

During VA hospitalization in February 1996 for unrelated 
complaints, no complaints or abnormal findings were made 
referable to the back.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 38 
C.F.R § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The Board notes that the claims file includes service medical 
records, which appear to have sustained some fire damage.  
This damage is presumed to be due to a 1973 fire at the 
National Personnel Records Center (NPRC).  In a case where 
medical records are presumed destroyed, the Board has a 
heightened duty to explain its findings and conclusions of 
law, and to consider carefully the benefit-of-the-doubt rule.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993); citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, this 
heightened duty of review "does not lower the legal standard 
for proving a claim for service connection."  Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  Rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Id.  
Additionally, the Court has further held that "[n]owhere do 
VA regulations provide that a veteran must establish service 
connection through medical records alone."  Stozek v. Brown, 
4 Vet. App. 457, 461 (1993), quoting Cartright v. Derwinski, 
2 Vet. App. 24, 25-26 (1991).

In this regard, the veteran has indicated in testimony that 
his back was injured during service when he was loading a 
box, which brought him to his knees.  This is consistent with 
existing service medical evidence discussed above, showing an 
inservice injury during the veteran's last month of service.  
Also of record is the September 1953 discharge examination 
report, which clearly shows no abnormal evaluation for the 
musculoskeletal system.  

Since service there are various private and VA medical 
records from August 1982 through February 1996, reflecting 
treatment for different medical conditions and disorders.  
However, none of these records show treatment for any back 
complaints, or any abnormal findings or diagnoses, with 
respect to the back.  Moreover, there is no medical opinion 
or other competent medical evidence to show any relationship 
between a claimed back disorder, and service; or any such 
evidence generally of any incurrence of any claimed residuals 
of a back injury in service.  

Based on a review of the medical evidence of record as 
discussed above, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for the claimed residuals of back injury.  In 
making this determination, the Board has also considered 
testimony by the veteran indicating that his claimed 
residuals of back injury are related to service.  However, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of any claimed back 
disorder, his testimony and statements are of little 
probative value and cannot serve as a basis for granting 
service connection for the claimed disorder.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a back injury in service.  
Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of resolving reasonable doubt 
in the veteran's favor is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

The Board notes that it has considered and denied the 
veteran's appeal based on the merits, and thus on grounds 
different from that of the RO, which denied the claim on the 
basis that it was not well grounded.  However, the RO has 
provided notice to the veteran of the general requirements 
for determining entitlement to service connection, and has 
considered these requirements in its determination.  Further, 
the Board notes that there is no medical evidence of a 
current disability.  On these bases, the Board finds that it 
is proper to decide this claim on the merits of the veteran's 
claim without prejudice to the veteran.  See Bernard v Brown, 
4 Vet. App. 384, 393-94 (1993). 

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, as noted 
above, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Thus in this case, medical records of a current back 
disorder, which is linked by a medical opinion linking any 
current findings with the veteran's military service would be 
helpful in establishing the veteran's claim. 


ORDER

Service connection for residuals of a back injury, is denied.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 6 -


- 2 -


